ORDER
PER CURIAM:
AND NOW, this 7th day of October, 1997, we GRANT the Petition for Allowance of Appeal. We REVERSE the Order of the Superior Court affirming the Order of the Court of Common Pleas of Philadelphia County transferring venue from Philadelphia County to Lancaster County. We REMAND this matter to the Court of Common Pleas of Philadelphia County for further proceedings consistent with this Court’s Opinion in Cheeseman v. Lethal Exterminator, Inc. and Forman v. Rossman, et al., 549 Pa. 200, 701 A.2d 156 (1997).